

Exhibit 10.15


MetLife® 
Agreement to Protect Corporate Property
All of the protections described in this Agreement apply to MetLife, Inc. and
its past, present and future affiliates and each of their successors and assigns
(collectively, "MetLife" or "the Company"). This Agreement is presented to me in
anticipation of my becoming employed by MetLife. In the event that I do not
actually become employed with MetLife, this Agreement will be of no force and
effect. In consideration of my employment with MetLife, the new and updated
access that I will be given to MetLife’s Intellectual Property and/or
Confidential Information as defined below, and the specialized training and
resources regarding MetLife’s business, customers and practices that MetLife
will provide to me, and intending to be legally bound, I agree as follows:
1.
Duty of Loyalty: I understand and agree that during the course of my employment
with MetLife, I owe a duty of loyalty to the Company, which prohibits me from
engaging in any act or omission that is adverse to the interests of the Company,
except as permitted by law or required by legal process. This prohibition
includes but is not limited to interfering with MetLife's business or trying to
disrupt MetLife's business, including such conduct as engaging in any activity
that interferes with the performance of my duties during my employment,
interferes with the duties of other MetLife employees, statutory employees or
independent contractors, diverts any business, customers or employees away from
MetLife, is reasonably deemed by MetLife to be harmful to the business,
reputation or goodwill· of MetLife, is in violation of this Agreement, is
otherwise contrary to the interests of MetLife, and/or is recognized by any
applicable statute, regulation or common law as constituting a breach of the
duty of loyalty to my employer.

2.
Confidential and Proprietary Information: "Confidential and Proprietary
Information" means, without limitation, all confidential and proprietary
equipment, material, business processes, records, supplies, manuals, rate books,
forms, files, notes, letters, lists, and any other documentation, property
and/or information, in any form or medium, provided to me by MetLife or
developed, created, used or obtained by me in the course of performing my duties
as an employee of MetLife, pertaining to the business of MetLife, its employees,
or pertaining to any of its customers or prospective customers, and all related
product plans, client strategies, ideas, formulas, inventions (whether or not
patentable), improvements, know-how, business methods, processes, techniques,
drawings, specifications, notes, business and sales plans and employee, customer
and supplier lists and similar information. Notwithstanding the foregoing,
Confidential and Proprietary Information excludes information that is generally
known or disclosed to the industry through no breach of this Agreement by me or
other wrongful act or omission by me or any other person. All Confidential and
Proprietary Information shall be and remain the sole and exclusive property and
information of MetLife.

3.
Proprietary Rights: I agree that all intellectual property made or conceived by
me during the term of my employment with MetLife by me alone, or, jointly with
others, that is governed and protected by laws and regulations related to
patents, trade secrets, copyrights, trademarks, trade dress, trade names,
internet domain names, business processes, including, all precursory,
duplicative or derivative materials in creation of such intellectual property
belongs exclusively to MetLife ("Intellectual Property"), and, unless an officer
at least at the level of a Senior Vice President in charge of my department
agrees to some other arrangement in writing, I will not retain any rights in any
such lntellectual Property and its related MetLife Confidential and Proprietary
Information. I agree to inform MetLife promptly and fully of all MetLife
Intellectual Property made or conceived by me or jointly with others. I further
agree that any copyrightable works falling within the definition of MetLife
Intellectual Property and/or Confidential and Proprietary Information are "works
made for hire," the complete ownership of which belongs to


1



--------------------------------------------------------------------------------



MetLife. ·To the extent that any MetLife Intellectual Property and/or
Confidential and Proprietary Information does not automatically, by operation of
law, constitute a "work made for hire," I irrevocably transfer and assign to
MetLife (or, to the extent not transferable, waive) all right, title and
interest in and to that MetLife Intellectual Property for all forms and media,
whether or not now existing, throughout the world, including, without
limitation, any right to collect for past damages for the infringement or
unauthorized use of such MetLife Intellectual Property and/or Confidential and
Proprietary Information. I waive, to the fullest extent permitted by law, all of
my "moral rights" (i.e., accreditation rights to visual works such as videos,
images, graphics, etc.) with respect to MetLife intellectual Property and/or
Confidential and Proprietary Information assigned or transferred to MetLife.
Promptly, upon the request of MetLife and at MetLife’s expense, I will, during
the course of my employment and thereafter, provide cooperation and assistance
to MetLife in the preparation, prosecution, perfection ·and defense of any
MetLife Intellectual Property.
4.
Protection and Non-Assignment of MetLife Property: I will maintain adequate and
current records of all MetLife Intellectual Property and/or Cpnfidential and
Proprietary Information. I further agree that during my employment and after the
termination of my employment, I will not disclose to any third party MetLife
Intellectual Property and/or Confidential and Proprietary Information, except as
authorized by MetLife, and I will comply with MetLife’s policies regarding
record keeping, non-disclosure, safe-keeping and retention of MetLife
Intellectual Property and/or Confidential and Proprietary lnformation. I
represent and warrant that I am not a party to any contract relating to the
granting or assignment to any party (other than MetLife) of any interest in
Intellectual Property and/or Confidential and Proprietary lnformation conceived,
developed, made or reduced to·practice by me except insofar as copies of such
contracts, if any, have been supplied to MetLife. I further represent and
warrant that the MetLife lntellectual Property and/or Confidential and
Proprietary information created by me and MetLife’s use of such MetLife
Intellectual Property and/or Confidential and Proprietary Information, does not
and will not violate, infringe or misappropriate any intellectual property
and/or confidential information rights of any third party or the laws or
regulations of any governmental or judicial authority.

5.
Non-lnterference: For 18 months following the termination of my employment with
MetLife for any reason, I will not, directly or indirectly divert business away
from MetLife or seek to have any MetLife customer, person or organization
reduce, lapse or terminate any financial products or services obtained from or
through MetLife, in such circumstances· where I serviced, contacted, solicited
or sold to such customer, person or organization, or supervised any MetLife
employee in connection ·with such customer, person or organization during the
course of my employment with MetLife, or for whom I possess or have possessed
any Confidential and Proprietary lnformation regarding MetLife’s services to
such customer, person or organization.

6.
Non-Solicitation: For 18 months following the termination of my employment with
MetLife for any reason, I will not, directly or indirectly induce, divert,
recruit, encourage or attempt to influence anyone in the employ of MetLife
(hereinafter "Employee"), or who is a party to a Senior Partner Contract (055
Contract), any New England Financial Agent Contract or Retired Agent Contract
(hereinafter ''lndependent Contractor") to reduce, lapse or terminate his or her
employment and/or business relationship with MetLife. For example, I will not
inform an Employee or Independent Contractor of a job opportunity with me or any
other company or entity, or suggest that any· person or entity contact an
Employee or Independent Contractor to discuss or mention such a job opportunity.
I also will not interview an Employee or Independent Contractor for a job, or
offer, authorize, approve or agree to hire an Employee or Independent Contractor
for any job opportunity with me or any other· company.


2



--------------------------------------------------------------------------------





7.
Non-Disparagement: I will not make statements that damage, disparage or
otherwise diminish the reputation and business practices of MetLife and its
affiliated entities, and its and their current and/or former officers, agents,
directors and employees. This includes statements made verbally, in writing or
electronically. The only exception is if I am compelled by a court of law or I
am otherwise authorized to do this pursuant to legal or administrative process.

8.
Agreement is Reasonable and Necessary to Protect MetLife's Legitimate Business
Interests: I acknowledge and agree that: (1) the restrictions set forth in this
Agreement are reasonable and necessary for the protection of MetLife's
legitimate business interests in the intensely competitive insurance,
securities, advisory services, retail banking and financial services industries,
including without limitation MetLife's longstanding relationships with
customers, and are reasonable and necessary to protect MetLife's Intellectual
Property and/or Confidential and Proprietary Information, in which MetLife has
invested significant time and money; and (2) but for my employment by MetLife, I
would not have access to the Intellectual Property and/or Confidential and
Proprietary Information identified above.

9.
Presentation of Agreement to Subsequent Employers: For a period of 18 months
following the termination of my employment with MetLife for any reason, I will
present a copy of this agreement to each of my subsequent employers or
affiliations, and I will inform MetLife promptly of the identity of any such
employers or affiliations. I hereby authorize MetLife to present a copy of this
Agreement to such employers or affiliations.

10.
Return of Property: Upon the termination of my employment with MetLife for any
reason or at any other time requested by MetLife, I shall immediately deliver to
MetLife or its designee all MetLife Confidential and Proprietary Information,
Intellectual Property, and all copies thereof in whatever format stored, in my
possession, custody or control, as well as any other property and information of
MetLife including, but not limited to any computing device provided to or used
by me during the course of my employment with MetLife, including, but not
limited to, computer, disks, drives, memory sticks, telephones, personal digital
assistants, or other electronic media, including any leased, borrowed or
purchased laptop computer, even if I purchased the computing devices. I
understand that MetLife will return any computing devices I purchased after
wiping the computing devices clean of all MetLife software and information.

11.
Geographic Scope: I acknowledge that the business of MetLife is conducted in all
states and in certain foreign countries and that the employees of MetLife and
its affiliated entities are working to further the interests of MetLife in those
states and foreign countries. I also acknowledge that the MetLife Intellectual
Property and/or Confidential Information I obtain in the course of my employment
involves and affects MetLife's activities in all states and in those foreign
countries in which it conducts its business. Therefore, it is not appropriate or
feasible for MetLife to establish geographic limitations on the restrictions to
which I am now agreeing. Accordingly, I agree to abide by these restrictions in
all states and in those foreign countries in which MetLife is conducting
business at the time that my employment terminates, or in any state or foreign
countries where MetLife is planning to conduct business and I was or am in
possession of any Intellectual Property and/or Confidential and Proprietary
Information relating to such plans.

12.
Injunctive Relief and Attorney's Fees: I acknowledge that, if I violate any
provision of this Agreement, MetLife will suffer irreparable harm. Therefore, in
addition to any other rights or remedies of MetLife, MetLife will have the right
to obtain an injunction without posting a bond enjoining any such violation. If
MetLife succeeds in any lawsuit or proceeding against me brought to enforce this
Agreement, or to establish damages sustained by MetLife as a result of my
violation of this Agreement, I will reimburse MetLife's attorney's fees and
costs, as these may be fixed by the court in which MetLife sues me or brings a
proceeding against me.


3



--------------------------------------------------------------------------------





13.
Tolling Provision: In the event that I violate any of the post-employment
restrictions of this Agreement, the eighteen (18) month time period of the
post-employment restrictions set forth in Sections 5, 6, and/or 9 above shall be
extended for a period of time equal to the time between the start of the
eighteen (18) month period and the date of the last violation. Such extension
does not in any way operate to limit the types of remedies available to MetLife
to address any violation of this Agreement.

14.
Entire Agreement, Severability, and No Waiver: This document is the entire
agreement between me and MetLife with respect to the contents contained herein.
No previous promises or agreements, oral or written, including any prior
Agreements to Protect Corporate Property, will remain in effect. I further agree
that my signature on any subsequent agreement with MetLife shall not impair the
enforcement of these provisions, unless such subsequent agreement is in writing
and expressly identifies this Agreement. If any provision of this Agreement is
invalidated in any jurisdiction either by statute or by a court, it is the
parties' intention that such provision will be deemed modified to comply with
the law or deemed stricken from this Agreement, if that is necessary to comply
with the law. If any provision is stricken for this reason, however, the
remainder of this Agreement remains in effect. This Agreement cannot be waived
by MetLife unless agreed to in writing by an officer of MetLife. Failure to
strictly enforce any provision of this Agreement shall not operate as a waiver
of such provision or release either party from its obligation to perform
strictly in accordance with such provision. While you are required to return
your original signature below to MetLife, you acknowledge and agree that a
facsimile of your signature shall be deemed to be binding upon you, unless
prohibited by law.

I have carefully read this Agreement and I understand it. I acknowledge that I
have been given a copy of this Agreement.
Signature: _________________
Print Name: _________________
Employee ID #: _________________
Dept: _________________
Date: _________________

4

